DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/07/2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 7-8, filed 1/09/2022, with respect to claims 46, 49-51, 53-56, & 58 have been fully considered in light of the current amendments and are persuasive.  The rejection of said claims has been withdrawn. 

Reasons for Allowance
Claims 46, 49-51, 53-56, & 58 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Regarding Claim 46, the cited prior art of record does not teach or fairly suggest an electric power transmission carrier, comprising an enclosure and a plurality wherein an inner wall of the enclosure is provided with a plurality of conductor slots, each of the electric power transmission components is laid in a corresponding conductor slot of the conductor slots, or a wall body of the enclosure is provided with a plurality of through holes, and each of the electric power transmission components is inserted in a corresponding through hole of the through holes; wherein a cap between the electric power transmission component and the corresponding conductor slot or between the electric power transmission component and the corresponding through hole is filled with a cured layer formed by an impregnation liquid after being cured, and the cured layer and the conductor slot constitute a thermal conductive bridge; and wherein a reinforcing material layer is further provided, the reinforcing material layer covers a slot opening of the conductor slot, and the reinforcing material layer is impregnated with the impregnation liquid.
Regarding Claim 55, the cited prior art of record does not teach or fairly suggest an enclosure, wherein the enclosure comprises a tower of a wind turbine generator system, an exterior wall of a television tower, a shell of a water surface vehicle, a shell of an underwater vehicle, or a shell of an aviation vehicle; a thermal conductive bridge for carrying a plurality of electric power transmission components and conducting heat generated by the electric power transmission components to the enclosure is provided on an inner wall of the enclosure, nd the enclosure functions as a heat sink for the power transmission components; wherein the thermal conductive bridge comprises thermal conductive ribs protruding from a surface of the inner wall of the enclosure, and a conductor slot configured to mount each of the electric power transmission components is formed between the thermal conductive ribs adjacent to each other; wherein a gap between the electric power transmission component and the corresponding conductor slot is filled with a cured laver formed by an impregnation liquid after being cured; and wherein a reinforcing material layer is further provided, the reinforcing material layer covers a slot opening of the conductor slot, and the reinforcing material laver is impregnated with the impregnation liquid.
Thus, these limitations, in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record. Each of claims 49-51 & 53-54 depends either directly or indirectly upon claim 46 and thus is allowable for at least the same reasons. Each of claims 56 & 58 depends either directly or indirectly upon claim 55 and thus is allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829. The examiner can normally be reached Mon-Fri 10am-6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RJA/Examiner, Art Unit 2847    

/William H. Mayo III/Primary Examiner, Art Unit 2847